Title: To Thomas Jefferson from Simon Snyder, 14 January 1808
From: Snyder, Simon
To: Jefferson, Thomas


                  
                     Sir
                     
                     Lancaster, January 14th. 1808
                  
                  The General Assembly of Pennsylvania cannot refrain, at a crisis so eventful, from mingling their sensibilities with those of their constituents, and conveying to you, as the executive organ of the government of the United States, their sentiments and their sober determination.
                  Divested of all foreign partialities, having no county but United America; feeling no attachments but for the land of their nativity or adoption; and being no partizans but of the principles of liberty, and the rights of nations, they cannot, will not be accused of feeling resentments but for wrongs, and of being resolved on reparation but for aggression and outrage. They feel as Americans, and as Americans they pledge themselves to act, whenever the constituted authorities of their country demand their exertions.
                  The wrongs which the United States have sustained from Great-Britain are manifold and grievous; but that the cup of injury might be made to overflow, the degradation of the American flag, and the murder of American citizens was the last sad expedient. National honor and independence, duty, interest and the sacred principles of freemen demand reparation; and through you, Sir, do the General Assembly of Pennsylvania, pledge themselves to the nation, to sustain the measures of the General Government to effectuate this object, at the hazard of every thing dear and valuable to man—Resolved to die freemen rather than submit to become the vassals of Great Britain, they are ready to offer up their persons and their fortunes on the altar of their country
                  In the wisdom and patriotism of the General Government they repose with confidence; and to your sincere & ardent exertions to preserve the peace of the nation, so congenial with the maxims and principles of republican institutions, they offer their tribute of sincere approbation.
                  
                     Simon Snyder Speaker of
                     the House of Representatives
                     P. C. Lane Speaker of the Senate
                  
                  
                  
               